DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recites a repeated article, “wherein the the buffer…” Appropriate correction is required.
Claim 3 is objected to because of the following informalities: The recitation, "having," should be "has," to make the claim complete and clear. Appropriate correction is required.
Claim 4 objected to because of the following informalities: Reservoir is misspelled as "resvoir." Additionally, the recitation “acting,” should be “acts,” to make the claim complete and clear. Appropriate correction is required.
Claims 2, 4 and 7 are objected to because of the following informalities: Claims 2, 4 and 7 recite the terminology, “ProA” in place of the term, “Protein A.” It is unclear if the two terms refer to the same limitation and the terminology should be defined once and used consistently thereafter (either “Protein A” or “ProA”). Using the terms interchangeably reduces the clarity of the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 5, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 5, the claim recites that the Protein A chromatographic column is to capture the antibody, to wash out impurities, and to release the antibody into the ultraviolet detector. It is unclear if these functions are being performed within the column, by the column, by other means within the column, etc. Configured-to language is a possible suggestion by the Office to clarify that the column is configured to perform the recited functions.

Regarding claim 7, it is unclear if the connection line of the buffer valve (see claim 7, line 5) is the same as the connection line of the sample valve (see claim 7, line 6). Given the definite article, “the,” for the connection line of a sample valve indicates that the connection line is the same. However, Applicant’s specification illustrates in step S2 that the two connection lines (straight grooves) 40245 (in the buffer valve head 402), 602014 (of the multi-position sample valve 600) are separate and distinct (see Clean version of the Specification, p. 10-11). 
It is unclear if filling the syringe with the neutral buffer involves flowing the neutral buffer from the unit having neutral buffer through the buffer valve and to the syringe 
For purposes of examination, the claim will be given the broadest reasonable interpretation and the connection lines are assumed to be distinct and associated with their respective buffer or sample valve; the syringe is also connected to the buffer valve and is being filled with neutral buffer by said connection to the buffer valve; moving the connection line on the buffer valve to a temporary storage coil then enables connection between the syringe filled with neutral buffer to the temporary storage coil; and the neutral buffer is being flowed because what is being flowed is not positively claimed.
It is unclear when moving the sample valve to a bioreactor if “the corresponding temporary storage coil” is unique to the bioreactor or is the same temporary storage coil in which neutral buffer is stored as earlier recited in the claim. 
For purposes of examination, it appears that the temporary storage coil flows to the sample valve (see claim 7, lines 6-8), and lines 10-12 appear to illustrate that the 
“The motor” lacks antecedent basis and is unclear if the term represents the buffer valve, the sample valve, or is a completely separate means of fluid transfer. It is also unclear if the recited motor is a distinct structure or if it is actuating the syringe.
Claim 7, line 6 recites moving the connection line of a sample valve to a Protein A chromatographic column and in injecting the neutral buffer in the syringe into the temporary storage coil and subsequently through the Protein A chromatographic column but lines 17-18 recite flowing the antibody sample through the sample valve to the Protein A chromatographic column. Line 6 does not illustrate where exactly the fluidic connection is enabled between the syringe and the temporary storage coil and between the temporary storage coil and the Protein A chromatographic column.
For purposes of examination, it is assumed that the sample valve enables a fluidic connection from the temporary storage coil to the Protein A chromatographic column as is illustrated by claim 7, lines 17-18 and the buffer valve enables fluidic connection between the syringe and the temporary storage coil. 
Finally, claim 7, line 13 recites “moving the connection line in the buffer valve,” whereas line 16 recites “moving the connection line through the sample valve.” All other recitations of the connection line include, “on the buffer/sample valve.” It is unclear how the connection lines are situated or what structural relationship they have in relation to the buffer and sample valves. 

In summary, claim 7 fails to clearly describe how moving either the buffer valve or the sample valve changes a fluidic connection from one structural feature to another structural feature. As claimed, moving one of the valves is only recited as connecting to a particular endpoint structural feature and in some fashion the desired fluid makes its way to that endpoint without describing how.

Regarding claim 8, the claim is rendered indefinite by dependency upon indefinite claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hirschel et al. (US 2015/0111252), hereinafter Hirschel, in view of Geng (US 2015/0165343), and further in view of Bibette et al. (US 2015/0087008). The combination is referred to as modified HGB.
	In regards to claim 1, Hirschel discloses an antibody titer measurement device (apparatus for the production and purification of cell products, such as immunoglobulins) (abstract), comprising: a housing having a pump (peristaltic pump cassettes) connected with a buffer valve (plurality of switching valves to route fluids to complete the processes) ([0171]); a temporary storage unit connected to the pump and a sample valve (disposable containers for harvest collection and flushing) ([0029]); a Protein A chromatographic column connected to the sample valve (selection device, 
	However, Hirschel is silent on an antibody titer measurement device wherein the temporary storage unit is a coil and wherein the pump is a motor controlled syringe.
Geng discloses the analogous art of a reaction system comprising storage vessels (abstract). Geng teaches that infusion devices may include syringe metering pumps ([0047]) and that such infusion devices offer measured transport and flow to and from a particular channel ([0048]). Geng further teaches that those with ordinary skill in the art (technicians in this field) are able to determine the model of the pumps and which kind of injection should be used in liquid systems ([0050]).
Bibette discloses the analogous art of a reaction system comprising storage vessels (abstract). Bibette teaches fluid channels may be coiled to allow for storage of fluids within the apparatus while minimizing the space necessary for storage ([0220]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method disclosed by Hirschel to include a syringe and syringe pump for the benefit of providing measured transport and flow to and form a particular channel (Geng: [0047], [0050]) and a temporary storage unit that is coiled for the benefit of enabling storage while minimizing the space necessary for storage (Bibette: [0220]).

	In regards to claim 3, modified HGB discloses an antibody titer measurement device wherein the sample valve having a plurality of external valve ports and a central connection port connecting to the temporary storage coil (a tubing line from each unit’s cultureware connects together to provide a fluid path for the collected harvest fluid in the cell culture unit to be transferred to the purification unit, valve 90 comprises a valve housing 93 and valve cam 94, configurations can be structured to accommodate multiple tubing segments in one device, two piece design allows for fluid contact portion of the valve to be molded into the backpanel 148 as a hub 156) (Hirschel: [0029], [0126]-[0129], see figure 19).
	In regards to claim 4, modified HGB discloses an antibody titer measurement device wherein the temporary storage coil acting as a temporary recover to enable delivery of an antibody sample to ProA column (a tubing line from each unit’s cultureware connects together to provide a fluid path for the collected harvest fluid in the cell culture unit to be transferred to the purification unit) (Hirschel: [0029]).
In regards to claim 5, modified HGB discloses an antibody titer measurement device wherein the Protein A chromatographic column is to capture the antibody, to wash out impurities, and to release the antibody into the ultraviolet detector (for IgG, a column is packed with Protein A chromatography resin and snapped into the automated 
	In regards to claim 6, modified HGB discloses an antibody titer measurement device wherein the ultraviolet detector measures the ultraviolet signal of the eluted antibody (the UV absorbing peak containing the purified IgG is collected) (Hirschel: [0339]).
In regards to claim 7, Hirschel discloses a method of online measuring antibody titers in an antibody production (production and purification of cell products, such as immunoglobulins) (abstract), the method comprising: moving a connection line on a buffer valve (buffer select valve, see figure 32) to a unit having neutral buffer, and filling a reservoir (see figures 32-33A, [0077]) with the neutral buffer; moving the connection line on the buffer valve to a temporary storage, and moving the connection line of a sample valve to a Protein A chromatographic column, injecting the neutral buffer in the syringe into the temporary storage, flowing through the Protein A chromatographic column and an ultraviolet detector, and to a waste liquid collector; moving the sample valve to a bioreactor, storing a certain volume of antibody sample from the bioreactor in the corresponding temporary storage (the purification unit 
moving the connection line in the buffer valve to neutral buffer, and filling the syringe with neutral buffer; moving the connection line on the buffer valve to the temporary storage, and moving the connection line through the sample valve to the ProA chromatographic column, flowing the antibody sample in the temporary storage to the ProA column through the sample valve (filtered supernatant containing the unpurified antibody IgG, or other immunoglobulin, is produced in an automated cell culture device… the automated purification module is connected to the cell culture device… filtered supernatant is transferred to the automated purification unit by a pump, 
moving the connection line on the buffer valve to an acidic buffer and filling the syringe with. the acidic buffer; and moving connection line on the motor to the temporary storage, the acidic buffer in the syringe flows into the temporary storage, through the sample valve to the ProA chromatographic column and to wash out the antibody sample into an ultraviolet detector (the purified IgG is eluted from the column using 0.1 M citrate at a pH of 3.0… UV absorbing peak containing the purified IgG is collected and sent to a mixing chamber for further processing) ([0339]).
However, Hirschel is silent on a method including filling a syringe with the neutral buffer and wherein the temporary storage unit is a coil.
Geng discloses the analogous art of a reaction system comprising storage vessels (abstract). Geng teaches that infusion devices may include syringes ([0047]) and that such infusion devices offer measured transport and flow to and from a particular channel ([0048]). Geng further teaches that those with ordinary skill in the art (technicians in this field) are able to determine the model of the pumps and which kind of injection should be used in liquid systems ([0050]).
Bibette discloses the analogous art of a reaction system comprising storage vessels (abstract). Bibette teaches fluid channels may be coiled to allow for storage of fluids within the apparatus while minimizing the space necessary for storage ([0220]). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method disclosed by Hirschel to include a syringe for 
In regards to claim 8, further comprising collecting ultraviolet signals to calculate the concentration of antibody sample (elution of the purified protein can be aided by a monitoring device… the absorbance at a particular wavelength of the eluate can be monitored using a photometer to determine concentration of the eluate) (Hirschel: [0212]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL PAUL SHIMEK/Examiner, Art Unit 1796                                                                                                                                                                                                        
/ELIZABETH A ROBINSON/Supervisory Patent Examiner, Art Unit 1796